Citation Nr: 0811283	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the loss of left 
kidney (status-post left nephrectomy).  

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to medication taken for 
PTSD.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and July 2003 rating 
decisions of the New Orleans, Louisiana Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
benefits being sought on appeal.

In July 2004, the veteran testified before a Decision Review 
Officer, and in June 2006, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  Copies 
of the hearing transcripts are of record and have been 
reviewed.

In January 2007, the Board remanded the case for further 
development.  

In December 2007, the veteran submitted additional evidence 
without a waiver of initial RO consideration.  However, as 
will be discussed below, the evidence is duplicative of 
evidence that has already been considered by the RO.  As 
such, the Board finds that a remand is not necessary.

According to his December 2007, the veteran indicated that he 
wished to remove DAV as his power of attorney (POA), and 
instead, represent himself.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Although the veteran is diagnosed with PTSD, his claimed 
in-service stressors have not been corroborated by service 
records or other credible evidence, therefore he does not 
meet the diagnostic criteria for PTSD.

3.  The veteran served in the Republic of Vietnam.

4.  A kidney disability did not manifest in service, and a 
preponderance of the evidence is against a finding that the 
veteran's loss of left kidney was caused by service, to 
include exposure to Agent Orange.  

5.  Erectile dysfunction did not manifest in service, and a 
preponderance of the evidence is against a finding that the 
veteran's erectile dysfunction was caused by service, to 
include exposure to Agent Orange.  

6.  Medical evidence does not show a current diagnosis of 
hearing loss.

7.  Medical evidence does not show a current diagnosis of 
tinnitus.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  The loss of left kidney, and residuals thereof, was not 
incurred or aggravated in active service, to include exposure 
to Agent Orange.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, (2007).

3.  Erectile dysfunction was not incurred or aggravated in 
active service, to include exposure to Agent Orange.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
(2007).

4.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, a VCAA letter was initially sent to the veteran 
in December 2001.  However, the duty to notify was completely 
satisfied subsequent to the initial rating decisions by way 
of a letter sent to the veteran in May 2003 that fully 
addressed all four notice elements.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might 


have been able to infer what evidence the VA found lacking in 
the claimant's presentation."  Rather, such notice errors 
may instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Collectively, the December 2001 and May 2003 VCAA letters 
informed the veteran of what evidence was required to 
substantiate his claims, and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also essentially asked to submit evidence and/or information 
in his possession to the AOJ.  The veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.   
The veteran has also been advised as to how effective dates 
are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service medical 
records, service personnel records, the veteran's 
contentions, as well as, VA and private medical evidence.  
The veteran has been afforded the opportunity to provide 
testimony at two hearings.    The veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§3.303(b) (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the 


opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reason or 
bases. It is the responsibility of the BVA, . . . to assess 
the credibility and weight to be given to evidence."  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).


Service Connection Claim for PTSD

The veteran is seeking service connection for PTSD, which he 
attributes to his period of military service.  Specifically, 
in statements dated in January 2002 and March 2004, the 
veteran indicated that in 1968, he had to pull to safety an 
untrained soldier who was wounded.  He also stated that in 
1969, he was involved in two helicopter crashes while being 
transported to Hamburger Hill.  He stated that the 
helicopters overturned and he had to crawl out of the 
windshield.  He also indicated that he had to pick up body 
parts and body bags.

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007). 

Section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).

A PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

Here, the claims folder contains diagnoses of PTSD.  In this 
regard, according to an October 2002 statement, M. Uddo, 
Ph.D., the Associate Director of the PTSD Unit at the VA 
Medical Center in New Orleans, stated that the result of the 
veteran's PTSD screening revealed that he had been exposed to 
significant combat stressors while in Vietnam.  It was also 
noted that preliminary results indicated that the veteran met 
the criteria for PTSD secondary to military trauma.

According to a July 2003 statement, P. Lamberty, Ph.D., the 
Readjustment Counseling Therapist at the Lafayette Outpost, 
indicated that the veteran had been a client since 2001.  It 
was noted that the veteran was attending regular individual 
and group therapy sessions for psychiatric symptoms.

A VA treatment record dated in September 2004 shows a 
diagnosis of questionable PTSD.  

A statement from P. Lamberty, Ph.D. was received in November 
2004, and shows a diagnosis of PTSD.  According to such 
statement, the veteran indicated that while serving in 
Vietnam he was engaged in several offensives against the 
enemy, but was unable to remember specific dates and 
locations.  The veteran did recall that he was involved in 
combat-related situations including two helicopter crashes.  
The therapist found the veteran's recollection to be 
credible, but noted that the difficulty with remembering 
specific dates, times, and location remains.  The therapist 
stated that he finds that the veteran suffers from traumatic 
amnesia regarding the specifics of his combat experience as 
he has been his main therapist for three years.  It was 
further noted that it seemed reasonable to conclude that if 
his unit was involved in several counter offensives and the 
TET Offensive of 1969, the veteran would have been exposed to 
situations that could give rise to PTSD.  The therapist noted 
that the veteran reported symptoms of PTSD such as flashbacks 
due to helicopters flying overhead, problems with 
concentration, anger management, difficulties at home and 
work, startle response, hypervigilance, anxiety, dreams and 
nightmares resulting in decreased sleep, and depression.  The 
therapist concluded that the veteran is suffering from a 
severe case of PTSD which is causing major disruptions in his 
ability to function.  

At the veteran's request, he underwent psychological testing 
in November 2007 by a private psychologist, F.T. Friedberg, 
Ph.D.  According to the report, the veteran indicated that he 
was hospitalized at Ft. Carson, for approximately one month 
with major depression and associated auditory hallucinations.  
While in Vietnam, he indicated that while his military 
occupational specialty (MOS) was a mechanic, he did not work 
in that capacity because he was in the field the entire time 
he was there.  He indicated that he was in the infamous 
Battle of Hamburger Hill, noting that he was trapped and then 
rescued.  The veteran also reported that the helicopter he 
was aboard, crashed twice.  The veteran described in vivid 
detail having to pick up body parts and put them in body 
bags.  After conducting psychological testing, Dr. Friedberg 
indicated that the veteran appears to have chronic and severe 
PTSD.   

The record contains an additional statement dated in November 
2007 which was provided by Lamberty, Ph.D.  According to such 
statement, the therapist indicated that, since his last 
letter in November 2004, the veteran has not shown 
significant improvement in his management of symptoms, and 
that the veteran continued to experience the same problems 
such as sleep impairment, intrusive thoughts, momentary 
flashbacks, emotional distancing from his family, social 
isolation, depression, anxiety, hypervigilance, and 
exaggerated startle response.  The therapist concluded that 
the veteran continues to suffer from chronic PTSD related to 
his military experience that is adversely affecting his 
ability to function.  

On review, the medical evidence of record shows post-service 
diagnoses of PTSD provided by both VA and private 
psychologists.  Notwithstanding the above evidence, the 
crucial and dispositive element in this case involves the 
veteran's claimed in-service stressors.  A finding that the 
veteran engaged in combat with the enemy during active 
service (see 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007), 
or independent evidence which confirms the veteran's account 
of in-service stressors is necessary to establish service 
connection for PTSD.

When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.304(d), (f) (2007).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the veteran's DD-214 shows that he served in 
the Army and his MOS was senior vehicle repairman, as well as 
wheel vehicle mechanic helper.  He was awarded the National 
Defense Service Medal, the Vietnam Service Medal with 4 
Bronze Service Stars; the Republic of Vietnam Campaign Medal; 
and an award for expert rifleman.  However, the veteran's 
personnel records fail to show that he received any awards, 
medals, or decorations conclusively indicating combat, 
therefore, the Board finds that the veteran did not engage in 
combat with the enemy.   

The Board also observes that the veteran reports that the 
first helicopter he was aboard, en route to Hamburger Hill, 
was hit by air and mortar rounds (see veteran's February 2005 
statement).  The Board is cognizant of the case of Pentecost 
v. Principi, 16 Vet. App. 124 (2002), wherein the Court 
reversed the Board's denial of a claim for service connection 
for PTSD on the basis of an unconfirmed in-service stressor.  
However, in Pentecost, the claimant submitted evidence that 
his unit was subjected to rocket attacks.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are 
distinguishable because there is no independent corroboration 
that the veteran was engaged in combat or was in a helicopter 
accident.  

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  See Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

Thus, the primary issue in this case is whether the veteran's 
reported in-service stressors can be corroborated.  (As 
noted, the veteran attributes his PTSD to:  1) witnessing an 
untrained soldier being wounded and having to care for him; 
and 2) being involved in two helicopter crashes near 
Hamburger Hill).  This matter is an adjudicatory question 
involving both consideration of the facts as presented, as 
well as the credibility of the evidence contained in the 
claims folder.

On review, the Board notes that the veteran's claimed 
stressors have not been verified.  In this regard, in 
response to a request by VA, the U. S. Army and Joint 
Services Records Research Center (JSRCC) (formerly the Center 
for Unit Records Research (CURR) was unable to verify the 
veteran's claimed stressors (see December 2004 response).  
Specifically, JSRCC was not able to verify that the veteran 
was involved in two helicopter crashes in June or July 1969 
near Hamburger Hill.  It also was unable to verify that in 
1968, the veteran had to take care of an untrained soldier 
who was wounded.  Based on this response, the record does not 
contain evidence of a verified stressor upon which a 
diagnosis of PTSD can be based.
As noted in the introduction, the additional evidence 
submitted by the veteran in November 2007 was duplicative of 
evidence already considered.  The additional evidence 
consists of a statement provided by the veteran's 
Readjustment Counseling Therapist, Lamberty, Ph.D., and a 
November 2007 psychological report provided by a private 
psychologist, F. T. Friedberg, Ph.D.  Both pieces of evidence 
show a diagnosis of PTSD based on the alleged stressors; this 
evidence has already been considered, and offers no 
additional information which requires additional development.  
Significantly, while the record contains both VA and private 
PTSD diagnoses, these diagnoses have not been attributed to 
verified in-service stressors.  Without a verified stressor, 
the PTSD diagnoses of record have no probative value.  
Medical opinions have no probative value when they are based 
on an inaccurate factual predicate. Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 548 (1993).  

The preponderance of the evidence is against a finding that 
the veteran has a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125, and as such, there is no medical evidence of 
a link between current symptomatology and the claimed in-
service stressors.  Accordingly, the claims folder does not 
contain a diagnosis of PTSD that is related to the veteran's 
claimed non-combat stressors.

Service Connection Claim for the Loss of Left Kidney

The veteran is seeking service connection for the loss of his 
left kidney.  At his June 2006 videoconference hearing, he 
indicated that during service he was treated for a condition 
around the kidney area.  

Medical evidence of record confirms that the veteran's left 
kidney has been surgically removed.  Significantly, however, 
despite the veteran's contentions, his service medical 
records are completely negative for complaints of, treatment 
for, or findings of a kidney disability.  

The veteran underwent a left nephrectomy in 1990, 
approximately thirty years following his discharge from 
service.  There is also no objective evidence of a nexus 
between the current loss of kidney and service.  The veteran 
has not submitted a medical opinion relating the loss of his 
left kidney to his period of active military service.  

The veteran alternatively asserts that the loss of his left 
kidney is due to in-service Agent Orange exposure.  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  In 
this case, the fact that the veteran had Vietnam service is 
undisputed, as his service personnel records show that he 
served in the Republic of Vietnam from July 1968 to July 
1969.  Therefore, he is entitled to a presumption of exposure 
to herbicide agents.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

The Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 67 Fed. Reg. 42600 (2002).

On review, the Board finds that service connection for the 
veteran's loss of kidney is not warranted on a presumptive 
basis, as secondary to in-service Agent Orange exposure.  
According to a private treatment record dated in May 1999, 
Dr. Beacham indicated that the veteran's left kidney was 
moved because of benign disease.  The Board notes that renal 
disease is not a disability recognized by the Secretary as 
warranting a presumption of service connection.  38 C.F.R. § 
3.309(e).  In the event that the veteran did have a malignant 
mass in the left kidney, the Board notes that the Secretary 
of Veterans Affairs specifically found no relationship 
between exposure to herbicides used in the Republic of 
Vietnam and renal cancer.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  Given the foregoing, the Board concludes 
that presumptive service connection is not warranted for loss 
of left kidney based on exposure to Agent Orange.  There is 
no competent evidence linking kidney disease to the veteran's 
active duty and it had its onset many years after service, 
with no showing of continuity of symptoms since service.  
There is no basis to relate any current kidney disability to 
service.  

Finally, it has also been argued that the loss of his left 
kidney was due to the medication he is taking for his PTSD.  
Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.

As noted, the Board, herein, has determined that service 
connection is not warranted for PTSD.  Thus, the Board finds 
no basis for the veteran's loss of left kidney to be 
secondarily service-connected, since the veteran's PTSD is 
not service-connected.  38 C.F.R. § 3.310(a) (2007); Allen, 
supra.  

In sum, the objective evidence shows that a kidney disability 
was not manifested during service, or for many years 
thereafter, and there is no competent evidence linking the 
veteran's loss of left kidney to his military service, to 
include Agent Orange exposure therein.  The benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, in 
this case, the preponderance of the evidence is against a 
finding of service connection for the loss of left kidney, 
and the benefit of the doubt doctrine is not for application 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


Service Connection Claim for Erectile Dysfunction

The veteran is also seeking service connection for erectile 
dysfunction.  Medical evidence of record confirms that the 
veteran is diagnosed with erectile dysfunction.  
Significantly, however, the veteran's service medical records 
are completely negative for complaints of, treatment for, or 
findings of erectile dysfunction, or any other type of 
genitourinary disability.  
The medical evidence of record shows that the veteran was 
diagnosed with erectile dysfunction in 2002, more than thirty 
years following his discharge from service.  There is also no 
objective evidence of a nexus between the current erectile 
dysfunction and service.  The veteran has not submitted a 
medical opinion relating his erectile dysfunction to his 
period of service.  

The veteran alternatively asserts that his erectile 
dysfunction is due to in-service Agent Orange exposure.  
Although the veteran is entitled to a presumption of exposure 
to herbicide agents, erectile dysfunction is not a disability 
recognized by the Secretary as warranting a presumption of 
service connection.  38 C.F.R. § 3.309(e).  Accordingly, 
presumptive service connection is not warranted based on 
exposure to Agent Orange.  

Finally, the veteran alternatively asserts that his erectile 
dysfunction is related to the medication he is taking for his 
PTSD.  As noted, the Board, herein, has determined that 
service connection is not warranted for PTSD.  Thus, the 
Board finds no basis for the veteran's erectile dysfunction 
to be secondarily service-connected, since the veteran's PTSD 
is not service-connected.  38 C.F.R. § 3.310(a) (2007); 
Allen, supra.  

In sum, the objective evidence shows that erectile 
dysfunction was not manifested during service, or for many 
years thereafter, and there is no competent evidence linking 
the veteran's erectile dysfunction to his military service, 
to include Agent Orange exposure therein.  The benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, in 
this case, the preponderance of the evidence is against a 
finding of service connection for erectile dysfunction, and 
the benefit of the doubt doctrine is not for application in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


Service Connection Claims for Bilateral Hearing Loss and 
Tinnitus 

The veteran asserts that he is also entitled to service 
connection for hearing loss, and tinnitus, which he 
attributes to acoustic trauma experienced during combat.  
However, the Board has reviewed all evidence of record, to 
include VA and private medical evidence, and finds no 
diagnosis of bilateral hearing loss and/or tinnitus.  Without 
a current diagnosis, the Board finds that service connection 
for pertinent disabilities must be denied.  See Brammer, 
supra.

The Board also observes that the veteran's service medical 
records, to include a July 1970 separation examination 
report, are completely negative for diagnoses of hearing loss 
and/or tinnitus.  

Although the veteran believes that service connection for 
PTSD, loss of kidney, erectile dysfunction, hearing loss, and 
tinnitus is warranted, his opinions as to medical matters are 
without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges that the veteran has not been afforded 
VA examinations and medical opinions in connection with his 
service connection claims for PTSD, bilateral hearing loss, 
and tinnitus.  Pursuant to the VCAA, a medical opinion should 
be obtained if the evidence shows the presence of a current 
disability, and indicates the disability may be associated 
with service.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007); see Charles v. Principi, 16 
Vet. App. 370 (2002).  Thus, given the absence of current 
diagnoses of bilateral hearing loss and tinnitus, as well as 
a diagnosis of PTSD based on a verified in-service stressor, 
medical opinions are not warranted.  

Further, the Board declines to obtain a medical nexus 
opinions with respect to the veteran's service connection 
claims for loss of kidney, and erectile dysfunction.  As 
noted, there were no findings of kidney disability or 
erectile dysfunction in service or for many years after 
service.  Thus, while there are current diagnoses of status 
post left nephrectomy and erectile dysfunction, there is no 
true indication that it is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  In view of the 
absence of pathology in service, and the first suggestion of 
pertinent disability decades after active duty, relating 
current status-post left nephrectomy and/or erectile 
dysfunction to service would certainly be speculative.  The 
Board notes that service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for the loss of left kidney 
is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


